                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 UNITED STA TES OF AMERICA,

                            Plaintiff,

               V.                                   Case No.: 19-cr-127-jdp

 JEREMY SCHENCK,
 Aka Emily,

                             Defendant.


                        PRELIMINARY ORDER OF FORFEITURE


       Based upon the motion of the United States, the entire file in this case, and good

cause appearing, the Court finds that:

      1.      On September 18, 2019, a federal grand jury sitting in Madison, Wisconsin

returned an indictment against defendant Jeremy Schenck, a.k.a. Emily.

       2.     Count One of the indictment charged that between on or about September

22, 2017, and on or about August 31, 2018, exact date unknown, the defendant

knowingly and intentionally used a minor, Minor A, to engage in sexually explicit

conduct for the purpose of producing a visual depiction of such conduct, using

materials that had previously been transported in interstate and foreign commerce,

specifically, the defendant used a Seagate 1TB hard drive to produce a visual depiction,

an image with file name "IMG_4242.jpg," of Minor A engaged in sexually explicit

conduct in violation of 18 U.S.C.   §   2251(a).
       3.          Count Two charged that between on or about September 22, 2017, and on

or about August 31, 2018, exact date unknown, the defendant knowingly and

intentionally used a minor, Minor A, to engage in sexually explicit conduct for the

purpose of producing a visual depiction of such conduct, using materials that had

previously been transported in interstate and foreign commerce, specifically, the

defendant used a Seagate 1TB hard drive to produce a visual depiction, an image with

file name "IMG_4243.jpg," of Minor A engaged in sexually explicit conduct in violation

of 18 U.S.C.   §   2251(a).

       4.          Count Three charged that between on or about September 22, 2017, and on

or about August 31, 2018, exact date unknown, the defendant knowingly and

intentionally used a minor, Minor A, to engage in sexually explicit co.nduct for the

purpose of producing a visual depiction of such conduct, using materials that had

previously been transported in interstate and foreign commerce, specifically, the

defendant used a Seagate 1TB hard drive to produce a visual depiction, an image with

file name "IMG_4244.jpg," of Minor A engaged in sexually explicit conduct in violation

of 18 U.S.C. § 2251(a).

       5.          Count Four charged that on or about November 6, 2018, the defendant

knowingly distributed a visual depiction using any means or facility of interstate and

foreign commerce, and the production of such visual depiction involved the use of a

minor engaging in sexually explicit conduct, and the depiction was of such conduct.




                                               2
       6.         Specifically, the defendant used Kik messenger to send an image

beginning with 3fdb8acf, depicting a minor engaged in sexually explicit conduct, to a

person in North Dakota in violation of 18 U.S.C.      §   2252(a)(2).

       7.         The indictment also contained a forfeiture allegation for the forfeitme of:

                  a. any and all visual depictions which contain images which are or
                     appear to be child pornography, together with the storage media in
                     which they are contained; and

                  b. any and all property used or intended to be used to commit or to
                     promote the commission of the aforementioned offense, including an
                     Apple iPhone 8 Plus, IMEI: 356770088462351, a Seagate 1TB hard
                     drive, serial number: Z9AF67DR, a Toshiba 500GB laptop, serial
                     number: 4616DoGS, and a Western Digital external 4TB hard drive,
                     serial number: WCC7K7VE992A.
ECF No. 8.

       8.         On February 5, 2020, the defendant pleaded guilty to Count One of the

indictment. In the plea agreement, the defendant agreed to the forfeiture of Apple

iPhone 8 Plus, a Seagate 1TB hard drive, a Toshiba 500GB laptop, and a Western Digital

external 4TB hard drive. ECF. No. 28.

       IT IS THEREFORE ORDERED:

       1.         That based upon Jeremy Schenck's plea, and pursuant to 18 U.S.C.     §   2253;

21 U.S.C.   §   853; and Rule 32.2 of the Federal Rules of Criminal Procedure, the defendant

forfeits to the United States his right, title, and interest in the following:

                  a. any and all visual depictions which contain images which are or
                     appear to be child pornography, together with the storage media in
                     which they are contained; and

                  b. any and all property used or intended to be used to commit or to
                     promote the commission of the aforementioned offense, including
                     property specifically described as an Apple iPhone 8 Plus, IMEI:

                                                3
                   356770088462351; a Seagate 1TB hard drive, serial number: Z9AF67DR;
                   a Toshiba 500GB laptop, serial number: 4616DoGS; and a Western
                   Digital external 4TB hard drive, serial number: WCC7K7VE992A.

       2.     The government is directed to seize and take custody of the above-

referenced property.

       3.     Pursuant to 21 U.S.C. § 853(n), as incorporated by 18 U.S.C. § 2253(b), the

United States shall publish notice of the order and of its intent .to dispose of property in

such a manner as the Attorney General may direct. Any other person, other than the

defendant, having or claiming a legal interest in any of the forfeited property must file a

petition with the Court within thirty days of final publication notice or receipt of actual

notice, whichever is earlier.

              a.       The petition shall be for a hearing to adjudicate the validity of a

petitioner's alleged interest in the forfeited asset, shall be signed by the petitioner under

penalty of perjury, and shall set forth the nature and extent of the petitioner's right, title,

or interest in the forfeited asset and any additional facts supporting the petitioner's

claim and the relief sought.

              b.       The United States may also, to the extent practicable, provide direct

written notice to any person who has an alleged interest in the forfeited asset, as a

substitute for published notice.




                                               4
       4.     Upon adjudication of any and all third party interests, this Court will

enter a Final Order of Forfeiture, pursuant to 21 U.S.C.   §   853(n), in which all interests

will be addressed.
                         /.. fl/
       ORDERED this _I?'
                      _ _ day of February 2020.

                                             ~?J-~
                                             ~ESD.PETERSON
                                             United States District Judge




                                             5
